In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00094-CV



     GEANENE PHILLIPS MCGREGOR, Appellant

                            V.

  TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellee



            On Appeal from the County Court
                 Titus County, Texas
                Trial Court No. C01760




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION
       Geanene Phillips McGregor, appellant, has filed a motion seeking to dismiss her appeal.

Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted.

See TEX. R. APP. P. 42.1(a)(1).

       We dismiss this appeal.



                                           Bailey C. Moseley
                                           Justice

Date Submitted:       September 17, 2013
Date Decided:         September 18, 2013




                                              2